—Order, Supreme Court, New York County (Richard Braun, J.), entered July 11, 1997, which granted defendant’s motion to vacate plaintiffs note of issue, upon the finding that the action had been voluntarily discontinued, unanimously affirmed, without costs.
Plaintiffs action was terminated by the filing by an express stipulation of discontinuance executed by both parties (Hotel Prince George Affiliates v Grimbilas, 241 AD2d 302, lv dismissed 91 NY2d 887; cf., Teitelbaum Holdings v Gold, 48 NY2d 51) and the scheduling of court conferences could not revive the previously terminated action (see, Stellato v Stellato, 230 AD2d 842, lv dismissed 89 NY2d 982; Matter of Creamer, 37 AD2d 33, 36). Contrary to plaintiffs contention, we do not find the stipulation to be conditioned upon plaintiff amending his complaint in Federal court. Concur—Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.